DETAILED ACTION

Response to Amendment
Amendments, filed on March 22, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
Claims 1 – 14, 20 – 22, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Osterfeld et al. (U.S. Patent App. No. 2014/0266186 A1) [hereafter OSTERFELD 1] for the reasons of record as set forth in Paragraph No.’s 12 and 13 of the Office Action mailed on December 22, 2020.
The Examiner notes that this is the combination of the two 103 rejections predicated on OSTERFELD 1.  The 102 rejection has been dropped (see below).


Claims 15 – 19 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over OSTERFELD 1 as applied above, and further in view of Osterfeld et al. (U.S. Patent App. No. 2016/0334370 A1) (hereafter OSTERFELD 2) for the reasons of record as set forth in Paragraph No. 14 of the Office Action mailed on December 22, 2020.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicants have presented arguments of unexpected results (addressed below), which – while persuasive – are currently not commensurate in scope to the claims.  Applicants are reminded that patentability via a showing of unexpected results must ensure that the claims are reasonably commensurate in scope to the showing of said unexpected results.  Affidavits can be provided to provide additional data not in the as-filed disclosure to support additional ranges in parameters or compositions, but the ranges/composition values must find support in the as-filed disclosure.
Currently, the present evidence supporting the argument of unexpected results is that of Figure 3, which shows a single composition (AlTaZrO) at a single thickness value (30 nm) having superior performance over the broadly disclosed teachings in OSTERFELD 1.  While the specification potentially allows for broader compositions and broader thickness values, the only data currently of record is that in Figure 3 (noting that both the composition /and/ thickness of the layer clearly impact how effective the layer will be as a passivation/protection layer and, as such, are deemed critical parameters for any showing of unexpected results).  If Applicants have additional data illustrating similar behavior for a variety of compositions or for layers having a range of thickness, this should be presented in the form of an Affidavit to broaden the showing of unexpected results (again, noting that the values must find support in the as-filed disclosure)


Response to Arguments
The 112(b) rejections in the prior office action
	The above noted rejection has been withdrawn because Applicant(s) amendment(s) have set forth new limitations removing these rejections.

The rejection of claims under 35 U.S.C § 102 – OSTERFELD 1
The above noted rejection has been withdrawn in view of Applicants’ arguments, which have been found persuasive.  Specifically, Applicant(s) argue that the number of possible combinations would preclude an anticipatory rejection, which is deemed persuasive.

The rejection of claims under 35 U.S.C § 103(a) – OSTERFELD 1 alone, or in combination with OSTERFELD 2
Applicant(s) argue(s) that the number of combinations would preclude both an anticipatory and an obviousness rejection.  The Examiner respectfully disagrees with regard to the latter.
The Examiner agrees with Applicants’ position as it stands to an anticipatory rejection, since there is deemed insufficient specificity in OSTERFELD 1 to reach the exact compounds as claimed when viewed through an anticipatory light.  However, the Examiner does not find this argument convincing when viewed through the lens of obviousness, as the preponderance of evidence suggests that oxide based passivation layers are preferred (noting that only oxide based passivation layers are used in the examples/Figures).  The Examiner also notes that the broad claims cover many possible combinations, which extends the potential overlap with the OSTERFELD 1 teachings.  As such, the Examiner deems that the preponderance of evidence suggests that the present claims would have been obvious to a person of ordinary skill when seeking to improve upon the OSTERFELD 1 teachings.
Regarding Applicants’ argument of unexpected results, while the Examiner acknowledges that the data illustrated in Figure 3 and pointed to by Applicants supports a position of unexpected improvement, the Examiner also notes that the present claims are significantly broader in their scope than the single composition, single layer thickness shown as demonstrating unexpected behavior.  Applicants are invited to present additional data to support a range in compositions and/or thickness values, should they desire to capture the unexpected performance of these other compositions/thickness ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 19, 2021